Citation Nr: 1236567	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  12-04 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent prior to February 28, 2012. 

2.  Entitlement to an increased rating greater than 50 percent beginning February 28, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from February 2009 rating decision by the special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The case was most recently certified to the Board by the Phoenix, Arizona RO. 

In March 2012 a Board hearing was held at the Phoenix RO before the undersigned; the transcript is of record. 

In May 2012,  the Board remanded the claim.  Following the Board's remand, the rating was increased to 50 percent effective February 28, 2012.  See August 2012 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2012 written statement, the Veteran withdrew his appeal for an increased rating greater than 30 percent prior to February 28, 2012.

2.  In a September 2012 written statement, the Veteran withdrew his appeal for an increased rating greater than 50 percent beginning February 28, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of an increased rating greater than 30 percent prior to February 28, 2012 have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of an increased rating greater than 50 percent beginning February 28, 2012 have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a September 2012 statement, the Veteran withdrew his appeal for an increased rating greater than 30 percent prior to February 28, 2012, and for an increased rating greater than 50 percent beginning February 28, 2012. 

As the Veteran withdrew his appeal of all remaining issues, there remain no allegations of error of fact or law for appellate consideration and the Board has no jurisdiction to review the issues.



ORDER

The issue of an increased rating greater than 30 percent prior to February 28, 2012 is dismissed.

The issue of an increased rating greater than 50 percent beginning February 28, 2012 is dismissed.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


